I convey to you, Sir, the warm felicitations of my delegation on your assumption of the presidency of the General Assembly. It was a memorable election, not without its drama. We have every confidence that under your dynamic and competent leadership the General Assembly will be able to deal effectively and comprehensively with the many tasks before it.
2.	I would also like to take this opportunity to express our appreciation of the resolute and efficient leadership provided to the Assembly during its thirty-fifth session by your predecessor, Mr. Rudiger von Wechmar.
3.	The tolerance and patient diplomacy of the Secretary General are well known. I would like to place on record our sincere appreciation of the statesmanlike manner in which he has carried the awesome responsibility of his post.
4.	On behalf of the people and Government of India, I have great pleasure in welcoming Vanuatu and Belize, which have recently achieved their independence and joined the United Nations.
5.	The contours of the world landscape have indeed changed within the past year to such an extent that the shifts and turns make some of us wonder whether international peace and security can at all be preserved intact if the present slide continues. The tension around us is very palpable. Confrontation has become acceptable for bolstering up otherwise sagging egos. Meanwhile, those who are weak and small in terms of defense capability and economic muscle worry about their very survival as free nations. Additional weapons are being injected on a large scale into fragile regimes and areas where tensions are already high. There is a conscious and declared attempt to make relations with the developing countries function of the EastWest variable and to evaluate these relations in terms of the utility factor in the EastWest game. Considerations of the material wellbeing, peace or stability of a country are being subordinated to those of strategic superiority and containment.
6.	The grim international situation is perhaps both the cause and the consequence of the vast inequities and disequilibrium of the world economy. Tfe present structure is so designed and managed as to preserve and perpetuate its oases of privilege and affluence amidst a desert of dearth and deprivation. There is a strange scenario consisting of the economic problems of the developed world caused by what has been called a "system overload" arising from the divergent pulls of economic surplus, deceleration of demand, inflationary spirals and exiguous unemployment on the one hand, and of the grim problem of diminishing economic opportunities faced by the developing countries on the other. It is this dramatic contrast which is in part responsible for the mood of frustration and desperation in the world today. But what is most surprising is that there is an increasing tendency to tackle economic problems through political means. Obviously this will not work in the new context of a world composed of States having sovereign equality but steeped in gaping economic inequalities. No, it is time to realize that there can no longer be political solutions to economic problems.
7.	The pursuit of such a strategy for development can at best be described as misguided and unfortunate. We do not presume to prescribe panaceas to others, but we cannot possibly accept a denial of our own experience, namely, that an unbridled play of the forces of profit and acquisition can lead to concision and anarchy in economic relations. In structurally weaker economies it leads inevitably to an unbalanced allocation of priorities, distorting the social fabric by widening disparities, heightening tensions and leading ultimately to destabilization. Particularly in the developing countries, the State is the main instrument of change and almost the sole repository of power. It would be very unfortunate indeed if State power were employed to support those who are already powerful in the society, resulting in a disequilibrium which inevitably would generate centrifugal forces that would tend to destroy the society itself-. This is already threatening a number of recently emancipated societies. Such societies therefore need a structure wherein State power uncompromisingly stands by the powerless and maintains a balance between the underdog and those who have a long enough reach and strong enough hands to help themselves, no matter what. Within this overall structure there ought to be full scope for individual initiative, entrepreneurship and & civilized, as opposed to anarchic, interaction of market forces. I have no doubt that this logic holds good in international economic relations as well.
283
A/36/PV. 15
8.	The Charter of the United Nations is based upon the yearning of mankind for peace and prosperity: peace 
which is not merely the absence of a shooting war and prosperity that is not the enrichment of one at the expense of others. We cannot remain indifferent witnesses to the crumbling of detente. The great Powers have long sought security through a balance of mutual vulnerability. Raising the level of deterrence is not going to add any further to their sense of security. Hence a search is on for new strategic partners and allies. I would like to be optimistic, but true optimism invariably has to be based on a realistic and, objective assessment. The determined quest for new political and strategic arrangements on a global scale, with an almost callous disregard for the longterm interests of mankind, does not really leave much room for optimism.
9.	We in India have asked ourselves some basic questions and found some answers to them. The philosophy behind the answers is a simple one and was beautifully articulated by Jawaharlal Nehru in a broadcast he made to the United States of America on 3 April 1948 from New Delhi. It was entitled "The Age of Crisis". He said:
"Today, fear consumes us all fear of the future, fear of war, fear of the peoples of the nations we dislike and those who dislike us . . . But fear is an ignoble emotion and leads to blind strife. Let us try to get rid of this fear . . . and then gradually the crisis of the spirit will be resolved, the dark clouds that surround us may lift and the way to the evolution of the world based or. freedom will be clear."
10.	It is against this background that we see the destiny of India, both within, and in the world, more especially in our own region. Within India the reaffirmation of the policies set out by Prime Minister Indira Gandhi has been accompanied by a renewed dedication to national reconstruction and the consolidation of a secular and pluralistic political system. The stresses and strains of the international economy have impinged upon various aspects of our own economic growth but have not shaken the self- confidence of our people. Our dedication to our chosen objectives, especially to self-reliance, remains undiminished. If the successful inauguration of the APPLE geostationary satellite by our scientists represents one frontier of India's efforts and achievements, the harnessing of animal power through redesigning the bullock cart or the grinding wheel is symbolic of another equally relevant application of technology.
11.	Our self-reliance consists in trying to find solutions to our problems primarily according to our own genius. Our problems are basically simple food, clothing, shelter, health and education. It is their sheer magnitude that is baffling, not their complexity. There are no psychosomatic ailments, no paranoia of any kind afflicting us. We will therefore persevere, in our massive effort to lift ourselves up as a whole mass and not piecemeal, using methods and technology most relevant to our situation, ringing from the most sophisticated to the most simple, neglecting nothing useful because of its plainness, taking nothing irrelevant because of its dazzle. I am sure that many more developing countries now accept this pattern and that some of them have arrived at it by the circuitous and hard route of disillusionment arising from inappropriate models.
12.	India's relations with its neighbors are based on a recognition of the fact that the interests of the countries are so linked that there is no reason for us to be on any terms other than friendly. These relations are based on sovereign equality, a recognition of mutuality of interests and mutuality of perceptions to the extent possible. Where this mutuality does not obtain there is no undue keenness whatsoever to impose unwanted identities on one another. Whatever the depth of relationship at a given time, our sole interest is in promoting an environment of peace and stability that will enable all countries of the region to engage in fruitful development endeavors, avoiding outside influences.
13.	Some constructive steps in the direction of strengthening regional cooperation among the States of South Asia have been considered. We are confident that, given a sense of realism and the requisite political will, such cooperation would be feasible in advancing the development of the countries in this region. I would like to pay a special tribute to the wisdom and foresight of former President ZiaurRahman of Bangladesh for his dedicated efforts in this direction.
14.	All countries in our region face similar economic problems, and we should devote our energies towards development and development alone. India wants to have strong and self-reliant neighbors, since we are convinced that this alone is in our interest. We are, however, gravely concerned by the deteriorating security environment in our region. While India does not find itself- helpless in any way, we view with deep concern the possibility of the strategic calculations of outside Powers engulfing countries in our region.
15.	We are committed to the principles of the Charter of the United Nations. We are committed to the principles of nonalignment. Our twin commitments in the field of foreign policy are based on the objective necessity to contribute in a positive manner towards the creation of a peaceful and cooperative world. In India today, I am glad to say, there is complete unanimity regarding the content and relevance of the policy of nonalignment and the principles of Pancha Shila. Our commitment to nonalignment has made us unafraid to stand by ourselves, if need be, on our own conviction, whenever a point of principle is involved.
16.	More than two decades ago Prime Minister Jawaharlal Nehru spoke of the threat of the cold war coming to our doorstep. After a slight letup, this threat seems once again to have come back today. IWenty years since its inception, the nonaligned movement once again faces a situation which calls for the utmost ingenuity and pure purposefulness. However, despite the changes in the environment tending to exert pressure on the movement itself-, the nonaligned countries can still bring a semblance of sanity in international relations. No one has claimed or should ever claim that the nonaligned movement is a monolith. Its resilience and effectiveness, which unfortunately seem to be lost on some, are being recognized by more and more countries. It is not for nothing that every new independent nation promptly joins the nonaligned; the delicate plant of nascent freedom needs a nonaligned climate in order to grow and find its identity. Alignment saps it; alliances spell blight for it. It is a happy augury, both for the movement and for humanity as a whole, that on an increasingly large number of issues, such as decolonization, rejection of apartheid, the Middle East question, more equitable international economic relations, global interdependence and, we hope, many others that will emerge in due course, there has come about an identity of views between the nonaligned and several non non-aligned countries. We fervently hope that both the trend and the tribe will increase to a point where alignment ceases to be either fashionable or profitable.
17.	I shall now briefly refer to some of the world's unresolved problems, whose number unfortunately tends only to increase with each succeeding session of the General Assembly. The most important of the problems is, of course, the very survival of mankind.
18.	Nothing proves the unreality and mockery of international politics today so much as the failure of all attempts at disarmament. Despite this unreality, the world cannot afford to ignore the fateful implications of the arms race, particularly in its nuclear aspects, for the very future of life on this planet. Along with increasing levels of sophistication, new claims are being made regarding the possibility of waging "winnable" wars. On top of everything, we now have the neutron weapons. This development will set the stage for a qualitative jump in the nuclear arms race. While the Governments of the nuclear weapon States ostensibly practice deterrence, the choice which they are presenting their own people with seems to be one of death by their own bombs or by those of the enemy. Most certainly, it is not a choice between death and survival. I have no doubt that in spite of the intense psychosis created by these Governments in a variety of ways the people of the nuclear weapon States themselves feel disaster in their bones all the time. It is time that this feeling finds increasing articulation and leads to active opposition before it is too late. It goes without saying that for the rest of mankind this is a matter of the greatest concern. The world cannot afford to permit any State or States to endanger the survival of a)I mankind. peace-loving States should assume, in a more strident manner, the moral responsibility to urge nuclear disarmament on a high priority basis.
19.	The nonaligned countries have clearly and consistently stressed the primacy of their concern about nuclear issues. We are aware that each time there is a move to modernize a weapons system on one side, a corresponding mirror image action is taken by the other, resulting in the escalation of fear, anxiety and suspicion in the whole world. Each upward spiral in the arms race becomes a self-fulfilling prophecy. It is our sincere belief that this vicious cycle of action and response can be broken. We hope that the dialog between the United States and the USSR which has just started will result in genuine and practical measures to give a fresh start in this respect. Meanwhile the world waits with bated breath, teetering on the brink of disaster.
20.	The Indian Ocean is another theater witnessing a great accumulation of sophisticated military hardware. This is in flagrant violation of the Declaration of the Indian Ocean as a Zone of Peace adopted in 1971 [resolution 2832(XXVI)], in which the General Assembly expressed opposition to the military presence of the great Powers in the context of their rivalry and calls for its elimination. There is an effort to divide the littoral and hinterland States. Arguments are being improvised to justify greatPower presences in the Indian Ocean area. There is a need for determined efforts to stop these moves, which ruin our security environment. Further, it needs to be reiterated that greatPower presences in the
Indian Ocean are unacceptable not only in the context of their rivalry but under any circumstances whatsoever. Were they to agree among themselves to stay put in this Ocean they would still be equally unwelcome. Together or separately, we want them out.
21.	India has consistently expressed its disapproval of all kinds of outside intervention and interference in any country. We have unequivocally opposed the presence of foreign troops in any country and all countries. For us this includes Afghanistan, whereas, presumably, to some other countries this should apply only to Afghanistan, A running argument has ensued on this question, and those who started with condemnatory polemics have now come round to prefer a political solution on the lines of the New Delhi Declaration adopted by the Conference of Ministers for Foreign Affairs of NonAligned Countries last February [see AI36I116 and Corr.l, annexJ, The Secretary-General is now considering the question and is currently engaged in removing the cobwebs to enable a dialog between the countries concerned. We wish him well in this quest. Meanwhile, the people of Afghanistan can only hope devoutly that the SecretaryGeneral's efforts may succeed; they have such a large stake in his success.
22.	The people and Government of India are saddened by the continuation of the conflict between Iran and Iraq. This conflict has taken a heavy toll in life and property, leading inevitably to the retardation of developmental activities of both these nonaligned countries. On their part, the nonaligned have attempted to find an acceptable solution to the conflict and will continue their efforts in consonance with the mandate of the New Delhi Declaration.
23.	India's ties with the countries of SouthEast Asia are based upon the closest social, cultural and intellectual links developed over the centuries. Having supported them in their struggle for independence, we cannot but be deeply interested in the developments in this region, particularly those affecting international peace and security in our own neighborhood. We continue to be prepared to join in all constructive efforts aimed at seeking a peaceful solution to the problems of the region.
24.	The people of Kampuchea have only just begun to emerge from the holocaust visited upon them by the Pol Pot regime in addition to the privations they had to endure earlier during the struggle of the peoples of IndoChina for national liberation, independence and sovereignty. They have just begun to look to the future with a semblance of hope and expectation. The prospects of famine and disease have receded. At this stage, the effort of the outside world should be to reassure the Kampuchean people that the process they have embarked upon will not be reversed and that their erstwhile persecutors will never be allowed to return and unleash once again a reign of terror upon them. It is, therefore, a great irony of the times that the same despotic regime should bring the stench of their genocidal acts into this august chamber in order to represent, as it were, their own victims in a bizarre inversion of the principles of the Charter. We still hope that before long wiser counsels will prevail. Indeed, at the Conference of Ministers for Foreign Affairs at New Delhi, it was clearly underlined that a comprehensive political solution should be found, providing for the withdrawal of all foreign forces and ensuring full respect for the sovereignty, independence and territorial integrity of all 
States in the region, including Kampuchea. The interference and intervention of outside Powers in the region have exacerbated tensions and must be eliminated. We are convinced that this can be achieved only through a dialog between the countries of the region.
2$. The political situation in West Asia continues to smolder as a result of Israel's adventurism and intransigence. If anything, it has been rendered more serious by IsraeKs arrogation to itself- of the right to launch "preemptive" attacks against its neighbors, as happened recently in southern Lebanon, on the spurious pretext of safeguarding its own security. Similarly, the 7 June attack on and destruction of the Osirak atomic reactor by Israel F16 aircraft a reactor known to have been intended entirely for peaceful purposes was an example of blatant aggression.
26.	A just and comprehensive solution of the West Asian problem can be achieved only by ensuring the total and unconditional withdrawal by Israel from Arab territories occupied since 1967, including the Holy City of Jerusalem, and the exercise by the Palestinian people of their inalienable national right to self-determination, including the establishment of an independent Palestinian State, as well as the recognition of the right of all States in the area to live within recognized and secure boundaries. Such a peaceful solution cannot be attained without the full and equal participation of the Palestine Liberation Organization [PLO], the sole and authentic representative of the Palestinian people, in any settlement or negotiating process. We have already seen convincing evidence of the failure of a partial solution undertaken without the participation of the PLO.
27.	The recent emergency special session on Namibia has served to focus the attention of the international community on the grave situation in southern Africa. The credibility of the United Nations will be seriously eroded if it is unable to secure freedom and justice for the people of Namibia. Only through an early implementation of Security Council resolution 435 (1978) could the peaceful decolonization of Namibia be achieved. All attempts to dilute, modify or attenuate the details of the United Nations plan to which that resolution refers for any further purpose are unacceptable to the overwhelming majority of world opinion. The Government of India reiterates its full solidarity with the South West Africa People's Organization [SWAPO] as the authentic representative of the Namibian people and will continue to extend moral and material support to it in its struggle for national liberation.
28.	We had all hoped last year that the United Nations Conference on the Law of the Sea would successfully finalize a comprehensive, convention. However, the Conference has since met twice and our hope has not yet been fulfilled. The Government of India is deeply concerned that the efforts of the Conference have been frustrated, creating uncertainty about its future. Some 150 countries have labored hard for over eight years to arrive at an acceptable compromise package relating to the law of the sea which, in our opinion, serves the best interests of the community of nations as a whole. In this era of multilateral interdependence, national interests of one country cannot override the overwhelming interests of the entire international community. The resources of the international seabed area have been proclaimed the common heritage of mankind. An orderly and safe development and rational management of these resources for the benefit of mankind as a whole are imperative necessities. We do hope that the Conference will successfully complete its task at Caracas in September 1982, without reopening any of the issues already settled.
29.	All of us, each in a different way, have found that peace is stable only when prosperity is equitably shared. Mutatis mutandis, the same is equally true in the context of our global village, this little earth of ours. What are the mechanisms to be evolved so that the worthwhile things in life are within everyone's reach? That is what all of us are striving for in building a new international economic order in which production expands, labor is shared, and the products of labor are available to all, without pockets of misery or wasteful pockets of surpluses.
30.	While there may be no simple solution to the global economic crisis, the erosion of a multilateral framework will certainly make the situation much worse. A withdrawal from the processes of international cooperation is bound to lead to increasing recourse to bilateralism. This was not the vision of the founding fathers of the Charter of the United Nations, to which every speaker before me has expressed an unqualified commitment. Total bilateralism at the expense of multilateral cooperation would run into alliances that may not be in the interest of harmonious relations and relaxation of tensions.
31.	The attempts to erode the multilateral framework of economic cooperation appear even more indefensible in view of the rapid and continuing aggravation of the economic situation of most developing countries. Their terms of trade have further declined, and their exports have faced the rising walls of protectionism erected by several powerful industrialized countries. Food and energy have become more scarce. Balance of payments deficits are growing alarmingly, and external debt is assuming unmanageable proportions.
32.	Developing countries are unable to improve their terms of trade when the wall of protectionism keeps rising in one form or another in response to every innovation that they make. Access to capital markets is practically blocked through artificially inflated interest rates. The result of all these phenomena, which are manipulated by a few centers of economic power and over which the developing countries have no control, becomes manifest in sluggish economic activity at home and further aggravates balance of payments and debt burdens. 
33.	Closely linked to this process is the role of the international financial institutions. Only a few months ago, at the second regular session for 1981 of the Economic and Social Council, we welcomed the many innovative mechanisms evolved by these institutions, making it possible for larger financial resources to become available to developing countries. I must note with some regret, however, that even while more rigorous conditionality has been maintained some of the progressive mechanisms of lending by these institutions have come into question in recent months. After the tremendous effort during the past decade to impart a greater and more effective developmental role to these institutions, this retrograde trend is most unfortunate. I would like to express my strong conviction that the achievements of the past decade and the progress made in making these institutions more responsive to the needs of the developing countries should not be reversed or eroded.
34.	I would also hope that the United Nations system will sincerely take serious measures to implement the policy measures defined in the International Development Strategy so that the goals and objectives of the Third United Nations Development Decade [resolution 35/56] are attained. The Strategy was adopted by consensus, and its goals and objectives are modest. If there is sincerity about interdependence, these modest goals should not be difficult to achieve.
35.	The Caracas high level conference of the Group of 77 made progress in a pragmatic manner in the field of economic cooperation amongst the developing countries. The attitude of the developed countries towards technical cooperation amongst the developing countries has not been negative, though not exactly enthusiastic. In both the SouthSouth and the NorthSouth context a number of proposals designed to alleviate the burden of oil-importing developing countries have been under consideration. It is necessary to devise an early action oriented program to solve this important problem in its various aspects. This has perhaps been delayed because of the failure to launch the global negotiations. The energy resources of the developing countries can be developed on the basis of a definitive expansion of the multilateral flow of public finances, about which interesting ideas have been adumbrated, including that of an energy affiliate of the World Bank. Both the objective and the urgency of these steps need to be underscored.
36.	One of the major obstacles to a meaningful North South dialog so far is the widespread impression that on issues of resources and technology transfer it is the South that needs the North, without having much to offer in return. This is not a correct reflection of the situation. The intimate dependence of the economies of the North on world markets makes it impossible for them, as the Brandt Commission notes in its report to put even their own house in order if they forget the rest of the world. This is the lesson of the 1980s, which the North could ignore only at its own peril.
37.	We would like to reiterate, therefore, that the international community should face squarely the reality of interdependence among nations. The benefits of strengthened international economic cooperation and the dangers inherent in the growing tendency towards isolation and protectionism need to be realized more in practice. This should be reflected in the full participation by all developed countries in the process of solving international economic issues in the context of NorthSouth cooperation. There can be no exception or reservations to this process or any ground whatsoever historical, ideological or merely rhetorical. While the task of apportioning blame should now appropriately belong to academic endeavor, all developed countries should put their shoulders to the wheel.
38.	While saying this I am not underestimating the difficulties that willing Governments of the North would face in convincing their own people of the fact of interdependence in terms intelligible to the members of a self-solicitous affluent society. The realization that the purchase of the next automobile by one family in a developed country would be truly dependent on the availability of the next meal to another, starving family in a developing country is not easy to induce. Yet this is precisely the core of the concept of interdependence. The ancient Indian dictum which treats the whole world as one family seems to be on the verge of complete vindication in a very different context which none of the ancient sages had perhaps anticipated. Ancient intuition and modern scientific experience find a strange coincidence at this point.
39.	Let there be no mistake. The United Nations, being the largest multilateral system, must have the capacity to provide the umbrella under which the urgent and complex task of restructuring international economic relations could and should be undertaken. From an almost purely political institution, the system has gradually come to grapple with complex economic issues lying in the bowels of international relations today. A successful launching of the global negotiations on major economic issues and a coherent and integrated framework in the spirit of mutual benefit will constitute the real success of the United Nations system. We reiterate, therefore, that this process should be started without further delay.
40.	We are today on the eve of the International Meeting on Cooperation and Development, to be held at Cancun, which will bring together leaders of some developed and developing countries to enable a better understanding of each other's perceptions, achieve a real meeting of minds and generate the requisite political impetus to make hopefully a determined assault on all questions concerning international economic relations. The growing frustration and cynicism generated over the years by frequent setbacks to every NorthSouth exercise represent a dangerous trend. We, for our part, will continue our serious commitment to work tirelessly and ceaselessly to reverse this trend. We wish god-speed to the Cancun conclave.
41.	In the course of the general debate so far, we have heard several statements which rekindle one's faith in the desire of the North to engage in a mutually advantageous dialog with the South. I was particularly heartened by the question posed by the Minister for External Relations of France in his statement before the General Assembly on 23 September where he said: "But how often do you hear it . acknowledged . . . that the progress of the North South dialog is a prerequisite for world progress and perhaps even for world peace?" [9th meeting, para. 26.] He himself- provided the answer with characteristic finesse: "The South has become part of the life of the North." [Ibid, para. 27.)
42.	I would like to join wholeheartedly in this statement, as well as in similar inspiring statements made by several colleagues from other developed countries. These pronouncements are indeed refreshing trend-setters, inasmuch as they seek to demolish the hitherto impregnable NorthSouth divide. North and South must, therefore, share the same objectives, as their destinies are intertwined. Together, we can make sure that while following our paths, we can contribute to each other's prosperity as well as security, provided we follow the logic of peaceful cooperation and steer clear of the twin mistakes of isolation and confrontation.

